DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/23/2020 is acknowledged.  Claims 1-3 and 4 have been amended.  Claims 7-13 are canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8592995 B2) (hereinafter referred to as Lin) in view of Unruh et al. (US 2017/0287860 A1) (hereinafter referred to as Unruh).
Regarding claim 1, Lin teaches a semiconductor device (device with flip chip bonding structure shown in Fig. 3B of Lin) comprising: 
a pad electrode (portion of metal line 103 that is in contact with seed layer 106 in Fig. 3B) formed over a semiconductor substrate (102); 
a conductor pillar (108) formed on the pad electrode; 
a cap film (110) formed on the conductor pillar and made of a nickel film (as stated in column 2 line 52 of Lin); 
a terminal (206); 
a first metal film (barrier layer 208) formed on the terminal; 
a solder layer (114) interposed between the cap film and the first metal film, the solder layer containing tin as a main component (as described in column 4 lines 7-10 of Lin); and 
a first alloy layer (IMC 210) interposed between the solder layer (114) and the first metal film (208), the first alloy layer containing tin and copper (IMC 210 is made of Cu-Ni-Sn, as stated in column 4 lines 4-5). 
But Lin is silent as in teaching that the semiconductor device comprising: a solder resist film in which an opening is provided; the terminal is exposed from the opening; the first metal being made of a nickel film containing phosphorus; wherein the first alloy layer is formed in the opening of the solder resist film so that the first metal film and the solder layer do not directly contact each other.  
110 in Fig. 1) being made of a Ni film containing phosphorus (as stated in column 2 lines 52).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first metal film of the same nickel film containing phosphorus in order to simplify the process.
But Lin is silent as in teaching that the semiconductor device comprising: a solder resist film in which an opening is provided; the terminal is exposed from the opening; wherein the first alloy layer is formed in the opening of the solder resist film so that the first metal film and the solder layer do not directly contact each other.  
Unruh teaches a semiconductor device (Figs. 1A-D of Unruh). The device comprises a terminal (106); a solder resist film (104 as described in [0011] of Unruh) in which an opening (108 in Fig. 1A) is provided; the terminal is exposed from the opening (see Fig. 1A); a first metal film (110) is formed on the terminal; the first metal film being made of a nickel film containing phosphorus (as stated in [0011] of Unruh); a second layer (112 in Fig. 1B) is formed on the first layer in the opening; a solder layer (120-121 in Figs. 1C-1D of Unruh) is formed in the opening of the solder resist film so that the first metal film and the solder layer do not directly contact each other (see Fig. 1D of Unruh).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the terminal structure of Lin (206-210 in Fig. 3A of Lin) as according to Unruh, i.e. adding a solder resist layer (104 in Figs. 1A-1D of Unruh) and forming the first metal film, first alloy layer, and solder layer (208-210, and 114 in Fig. 3A of Lin) into the opening of the 
As incorporated, the first metal film (208) of Lin is analogous to the metal film (110) of Unruh, and is formed in the opening (108 in Fig. 1A of Unruh) in the solder resist layer (104 of Unruh).  After that, the alloy layer (210) of Lin would be formed into the opening as layer 112 of Unruh is.  Finally, the solder layer (114) of Lin is formed into the opening as solder layer 120/121 of Unruh.  As can be seen in Fig. 1D of Unruh, this solder resist layer would prevent the solder layer (114 of Lin) to come into contact with the first metal film (208 of Lin).
Regarding claim 6, Lin in view of Unruh teaches all the limitations of the semiconductor device according to claim 1, and also teaches wherein a film thickness of the conductor pillar is larger than a film thickness of the solder layer (thickness of pillar 108 in Fig. 3B of Lin is greater than the thickness of solder material 114 between the IMC layers 116 and 210).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 9299680 B2) (hereinafter referred to as Lin’680) in view of Andricacos et al. (US 5937320) (hereinafter referred to as Andricacos).
Regarding claim 1, Lin’680 teaches a semiconductor device (device 100 in Fig. 1 with bump and pad structures in Figs. 2-4 of Lin’680) comprising: 
a pad electrode (electrode to which the PPI layer 14 in Fig. 2 is attached to) formed over a semiconductor substrate (substrate 10 of first die 110); 
a conductor pillar (22) formed on the pad electrode; 
24) formed on the conductor pillar and made of a nickel film (as stated in column 4 line 15-18 of Lin’680); 
a terminal (142); 
a solder layer (28), the solder layer containing tin as a main component (as described in column 4 lines 39-46 of Lin’680). 
But Lin’680 is silent as in teaching that the semiconductor device comprising: a solder resist film in which an opening is provided; the terminal is exposed from the opening; a first metal film formed on the terminal, the first metal being made of a nickel film containing phosphorus; the solder layer interposed between the cap film and the first metal film; a first alloy layer interposed between the solder layer and the first metal film, the first alloy layer containing tin and copper, wherein the first alloy layer is formed in the opening of the solder resist film so that the first metal film and the solder layer do not directly contact each other.  
Unruh teaches a semiconductor device (Figs. 1A-D of Unruh). The device comprises a terminal (106); a solder resist film (104 as described in [0011] of Unruh) in which an opening (108 in Fig. 1A) is provided; the terminal is exposed from the opening (see Fig. 1A); a first metal film (110) is formed on the terminal; the first metal film being made of a nickel film containing phosphorus (as stated in [0011] of Unruh); a second metal layer (112 in Fig. 1B) is formed on the first layer in the opening; a solder layer (120-121 in Figs. 1C-1D of Unruh) is formed in the opening of the solder resist film so that the first metal film and the solder layer do not directly contact each other (see Fig. 1D of Unruh).
206-210 in Fig. 3A of Lin) as according to Unruh, i.e. adding a solder resist layer (104 in Figs. 1A-1D of Unruh) and forming the first metal film, second metal layer, and solder layer (208-210, and 114 in Fig. 3A of Lin) into the opening of the solder resist layer, in order to provide mechanical support for the solder bump as well as to protect the chip from damage by the soldering.  
As incorporated, solder resist layer 104 of Unruh is formed above the pad 142 of Lin’680.  After the solder resist is formed as in Fig. 1A of Unruh, a metal film (110-112 in Fig. 1C of Unruh) and solder layer (120 in Fig. 1C of Unruh) are formed in the opening (108 in Fig. 1A of Unruh) in the solder resist layer (104 of Unruh).  Finally, the solder layer (114) of Lin is formed into the opening as solder layer 120/121 of Unruh.  As can be seen in Fig. 1D of Unruh, this solder resist layer would prevent the solder layer (114 of Lin) to come into contact with the first metal film (208 of Lin).
But Lin’680 in view of Unruh is silent as in teaching that the semiconductor device comprising: a first alloy layer interposed between the solder layer and the first metal film, the first alloy layer containing tin and copper, wherein the first alloy layer is formed in the opening of the solder resist film so that the first metal film and the solder layer do not directly contact each other.  
Lin teaches a bump and pad structure (Fig. 3B of Lin) bonded together by a solder layer (114).  Between the solder layer and the bump/pad structure (106/206 in Fig. 3B of Lin) a diffusion barrier layer (110/208) made of Ni alloy (column 2 lines 52-53 of Lin) and a Cu cap layer (112/210, column 2 lines 62-67, and column 4 lines 4-6 of Lin) are formed to increase adhesion between the solder and the bump/pad structure (column 1 lines 56 to column 2 lines 11, and column 4 lines 18-21 of Lin). The Cu cap layer forms an alloy Cu-Ni-Sn layer (as described in column 2 lines 65-66 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal layer (112 in Fig. 1B of Unruh) of Unruh from an Cu-Ni-Sn alloy, as disclosed by Lin, in order to improve adhesion while strengthen structural integrity (column 2 lines 12-15 of Lin).
Regarding claim 2, Lin’680-Unruh-Lin teaches all the limitations of the semiconductor device according to claim 1 further, and also teaches comprising: a second metal film (metal insertion layer 26 in Fig. 4 of Lin’680) interposed between the cap film and the solder layer, the second metal film made of a copper film (column 4 lines 24-26 of Lin’680).  
Regarding claim 3, Lin’680-Unruh-Lin teaches all the limitations of the semiconductor device according to claim 2 further, and comprising: a second alloy layer (IMC layer 52 in Fig. 4 of Lin’680) interposed between the second metal film and the solder layer, the second alloy layer containing tin and copper (column 5 lines 60-62 of Lin’680).  
Regarding claim 4, Lin’680-Unruh-Lin teaches all the limitations of the semiconductor device according to claim 2, and also teaches wherein a width of the second metal film is smaller than a width of the cap film (see Fig. 4 of Lin’680).  
Regarding claim 5, Lin’680-Unruh-Lin teaches all the limitations of the semiconductor device according to claim 1 further, and comprising: a third metal film 210 in Fig. 3B of Lin) interposed between the first metal film and the first alloy layer, the third metal film made of a copper film (as described in column 4 lines 4-6 of Lin).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822